Citation Nr: 1118787	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an increased disability rating for degenerative disease of the lumbar spine with annular tear and central protrusion at L3-4, currently evaluated 20 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1987 to August 1994.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


Procedural history

The RO granted service connection for a lumbar spine disability in a March 2005 rating decision.  A 10 percent disability rating was assigned effective from April 15, 2002.  In October 2007, the RO increased the rating from 10 to 20 percent effective from March 15, 2007.  

In April 2008, the Veteran filed a claim for an increased rating for his service-connected lumbar spine disability.  The RO denied that claim in the above-referenced September 2008 rating decision.  The Veteran disagreed and perfected an appeal as to that issue.

In October 2009, the Board remanded the Veteran's lumbar spine claim for additional evidentiary development and readjudication.  That development was completed, and the Veteran's claims folder has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has not been shown to have forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.

2.  The Veteran has been diagnosed with radiculopathy of the left lower extremity, which is a manifestation of his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with annular tear and central protrusion at L3-4 have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, service connection is warranted for radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction, the Board remanded the case in October 2009 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and request that he provide information as to any and all health care providers who have treated him for his lumbar spine disability.  If the Veteran identified any outstanding treatment records, the AOJ was instructed to obtain and associate the records with the Veteran's claims folder.  Further, the AOJ was to specifically request that the Veteran identify all VA and non-VA medical providers who prescribed bed rest in response to periods of acute signs and symptoms of his back disability and to obtain any identified treatment records that were not already associated with the claims folder.

The Board also instructed the AOJ to schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of his lumbar spine disability.  Upon completion, the AOJ was to readjudicate the Veteran's increased rating claim.

The RO did send a letter to the Veteran in January 2010 requesting that he identify any and all health care providers who have provided treatment for his back disorder and radiculopathy.  The RO specifically requested that the RO identify all VA and non-VA medical providers who have prescribed bed rest in response to acute signs and symptoms of his low back disability.  The Veteran did not respond to that letter, and he has not indicated that there are any other outstanding medical treatment reports that he would like associated with the claims folder.

Additionally, the Veteran appeared for a VA spine examination in May 2010.  A copy of the VA examiner's report has been associated with the claims folder.  The Appeals Management Center (AMC) subsequently readjudicated the Veteran's increased rating claim in a December 2010 Supplemental Statement of the Case (SSOC).  

Based on the foregoing, the Board concludes that there has been compliance with the October 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].


Duty to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b);              see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the claimant with adequate notice prior to the initial September 2008 rating decision.  Indeed, a May 2008 letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the May 2008 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x- rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The May 2008 letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

The May 2008 letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  That letter also explained how effective dates were determined.

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the May 2008 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records. The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the May 2008 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  This letter also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the May 2008 letter stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other outstanding records that are pertinent to the claim being decided herein.

The Veteran was also afforded VA examinations in August 2007, June 2008, April 2009, and May 2010.  The latter examination was provided in compliance with the October 2009 Board remand.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending].

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran filed his claim for an increased evaluation in April 2008.  His service-connected lumbar spine disability is currently assigned a 20 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) can be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.
Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).  See also 38 C.F.R. § 4.71a, Plate V (2010).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.
An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation higher than 20 percent for his service-connected lumbar spine disability.  The medical evidence of record does not show him to have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In this regard, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there are none of the previously mentioned symptoms indicative of unfavorable ankylosis.  In fact, the May 2010 VA examiner found him to have forward flexion to 60 degrees, extension to 20 degrees, and left and right lateral flexion and rotation to 30 degrees.  As such, the medical evidence of record does not show his spine to be fixed or immobile.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]; Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) [Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)].

In addition, the Veteran has not been shown to have incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, there is no evidence showing that the Veteran had been prescribed bed rest as required by the regulation.  

The Board recognizes a May 2004 letter from the Veteran indicating that he was "incapacitated due to his back problem."  Subsequently, at a June 2008 VA examination, the Veteran reported that he had experienced a total of six to seven incapacitating episodes lasting between 3 and 5 days during the past 12 months.  Because it was unclear whether these reported episodes actually involved bed rest prescribed by a physician, the Board remanded the Veteran's claim in October 2009 in an effort to request and obtain any treatment reports documenting such a prescription.  Further, the Board instructed the RO to ask a VA examiner to indicate the total duration of incapacitating episodes as defined in Note (1) of Diagnostic Code 5243.

As noted above, the Veteran did not identify any VA or non-VA medical providers who treated him and prescribed bed rest in response to periods of acute signs and symptoms of his back disability.  Additionally, the May 2010 VA examiner pertinently indicated that the Veteran has had "no incapacitating episodes of spine disease."  See the May 2010 VA examiner's report, page 2.  Accordingly, there is no indication in the record that the Veteran was actually prescribed bed rest for his back disability by a physician.  

Based on the foregoing, the Veteran has not been shown to have forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or four to six weeks of incapacitating episodes during a 12 month time period.  Therefore, the Veteran has not met the criteria for an increased evaluation in excess of 20 percent for his service-connected lumbar spine disability.

Nevertheless, the Board has considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the diseased disc under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  The Board initially notes that the RO has already granted service connection for a separate neurological disability [radiculopathy] affecting his right leg, as due to his service-connected lumbar spine disability.  See the RO's April 2008 rating decision.  

The Board finds, after a review of the record, that an additional separate disability rating is warranted because the objective medical evidence demonstrates that the Veteran suffers from a separate neurological disability affecting his left leg that is distinct from his service-connected lumbar spine disability.  

Pertinently, at the May 2010 VA examination, the Veteran complained of radiating pain from his low back to both legs.  The Veteran described the pain as "aching, burning and shooting pain . . . initially on the right leg and lately on the left side."  See the May 2010 VA examiner's report, pages 1 and 2.  After reviewing the Veteran's past medical history, and upon examination of the Veteran's low back and legs, the VA examiner specifically diagnosed the Veteran with lumbar spine stenosis with "bilateral radiculopathy."  Id. at page 5.  The examiner linked the Veteran's radiculopathy to his low back disability and ruled out any connection to his recent left knee surgery.  Id. at page 6.  

Based on the foregoing, the Board concludes that the Veteran does suffer from an additional neurological deficiency, namely radiculopathy of the left lower extremity, so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman, 6 Vet. App. at 129-132.  Accordingly, service connection is warranted for radiculopathy of the left lower extremity.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating and no higher.  In this regard, the Board observes that the Veteran has complained of low back pain on motion on numerous occasions.  Nevertheless, at the Veteran's most recent May 2010 VA examination, the Veteran was able to forward flex to 60 degrees, which is at the very top of the range considered for a 20 percent rating under the General Rating Formula discussed above.  Although the VA examiner did note that the Veteran had pain upon motion and lost endurance after three repetitions, there is no indication in the VA examiner's report, or in any other treatment report of record, that the Veteran's pain causes 50 percent more limitation in motion of the spine, bringing forward flexion to 30 degrees or less, as is required for the assignment of the next highest disability rating [40 percent] under the General Rating Formula.  Indeed, the May 2010 VA examiner determined that the Veteran experiences no flare-ups of spinal conditions and no instances of incapacitating episodes as defined by VA.             See the May 2010 VA examiner's report, page 2.  

Because the VA has already awarded a separate disability rating for the Veteran's service-connected right leg radiculopathy and because the Board has now awarded service connection for the Veteran's left leg radiculopathy, all symptomatology associated with such disabilities [to include painful movement, occasional falling, and difficulty ambulating] is and should be considered apart from the Veteran's low back disability.  

To the extent the Veteran's representative argues that a 30 percent rating should be granted under the provisions of 38 C.F.R. § 4.7 [see the February 10, 2011 Appellant's Post-Remand Brief, page 2], the Board notes that such a rating is unavailable for disabilities of the lumbar spine.  Indeed, the General Rating Formula specifies that a 30 percent rating may be assigned when there is forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Thus, a 30 percent rating for the Veteran's lumbar spine disability does not exist, and as noted above, a disability rating of 40 percent or more requires limitation of motion to 30 degrees [with or without pain, fatigue, etc.], or favorable ankylosis of the thoracolumbar spine.  The evidence of record simply does not reflect that the Veteran's lumbar spine disability is so severe as to warrant the assignment of the higher 40 percent rating under the schedular criteria or under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran's claim for an increased rating for his service-connected lumbar spine disability was filed in April 2008.  Therefore, the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration, or April 2007 to the present. The RO has rated the Veteran's lumbar spine disability 20 percent disabling since March 15, 2007.

After a careful review of the evidence of record, the Board finds that the Veteran's lumbar spine disability has not manifested in severe enough impairment to warrant the assignment of a disability rating greater than 20 percent at any time during the appeal period.  Indeed, despite the Veteran's claims to the contrary, it appears that the Veteran's limitation of motion actually improved slightly during this time.     See the June 2008 VA examiner's report [noting forward flexion to 50 degrees, extension to 15 degrees, and lateral flexion and rotation to 20 degrees]; see also the May 2010 VA examiner's report [noting forward flexion to 60 degrees, extension to 20 degrees, and lateral flexion and rotation to 30 degrees].  Additionally, the evidence does not reflect that the Veteran was ever actually prescribed bed rest in response to any acute signs and symptoms of his service-connected lumbar spine disability.  All neurological manifestations of the Veteran's spine disability that appeared during the appeal period have been separately service-connected.  Accordingly, staged ratings are not warranted in this case.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R.              § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for spine disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, which includes pain and limitation of motion.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Because the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun regarding marked interference with employment and frequent hospitalizations become moot.  Therefore, the Board concludes that referral of the Veteran's service-connected lumbar spine disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record reflects that the Veteran is currently working, and the Veteran has not alleged that he cannot work because of his disability.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.


ORDER

An increased rating in excess of 20 percent for degenerative disease of the lumbar spine with annular tear and central protrusion at L3-4, is denied.

Subject to the provisions governing the award of monetary benefits, service connection for radiculopathy of the left lower extremity is granted.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


